                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SANDRA TORA HOLLANDSWORTH,                         CASE NO. 18-cv-07513-YGR
                                   7                 Plaintiff,
                                                                                           ORDER ADOPTING MAGISTRATE JUDGE'S
                                   8           vs.                                         REPORT AND RECOMMENDATION
                                   9    JUDICIAL COUNCIL OF CALIFORNIA, STATE              Re: Dkt. No. 16
                                        OF CALIFORNIA, ET AL.,
                                  10
                                                     Defendants.
                                  11

                                  12          The Court has carefully reviewed Magistrate Judge Kandis A. Westmore’s Report and
Northern District of California
 United States District Court




                                  13   Recommendation (Dkt. No. 16 (“Report”)) recommending that the case be dismissed without

                                  14   prejudice for failure to prosecute. No party filed an objection. The Court finds the Report correct,

                                  15   well-reasoned, and thorough, and adopts it in every respect. Accordingly, and for the reasons set

                                  16   forth in the Report, this case is DISMISSED WITHOUT PREJUDICE.

                                  17          This Order terminates Docket Number 16.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 1, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  21                                                      UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
